Citation Nr: 1101376	
Decision Date: 01/12/11    Archive Date: 01/20/11

DOCKET NO.  07-27 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.   Entitlement to a rating in excess of 10 percent for a left 
foot callous.

2.  Entitlement to service connection for skin rash of the left 
ankle.

3.  Whether there is new and material evidence to reopen a claim 
for service connection for a right knee disorder, to include as 
secondary to the service-connected left foot callous.

4.  Whether there is new and material evidence to reopen a claim 
for service connection for depression, to include as secondary to 
the service-connected hemorrhoids.  

5.  Whether there is new and material evidence to reopen a claim 
for service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from February 1973 to February 
1974.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from decisions of by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Houston, Texas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

On his July 2007 Form 9, the Veteran indicated his desire for a 
Travel Board hearing on the issues on appeal.  As noted by the 
Veteran's representative in the Informal Hearing Presentation, 
there is no indication that the Veteran withdrew his hearing 
request.  This hearing must be scheduled at the RO level, and, 
accordingly, a remand is required.  See Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993); 38 C.F.R. §§ 3.103(a) and (c)(1), 19.9, 
19.25, 20.700, 20.704).


Accordingly, the case is REMANDED for the following action:

Make the necessary arrangements to schedule 
the Veteran for a Travel Board hearing at 
the RO and notify him of the scheduled 
hearing at the latest address of record.  A 
copy of the notice provided to the Veteran 
of the scheduled hearing should be placed 
in the record.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


